DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed on 6/24/2022.
Claims 1 and 22-40 are currently pending.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 22-40 are considered allowed because no prior art or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:


“UE capability information including:
a first set of thresholds including frequency density thresholds and time density thresholds, wherein the first set of thresholds is associated with a first subcarrier spacing of subcarrier spacings, and

a second set of thresholds including frequency density thresholds and time density thresholds, the second set of thresholds being associated with a second subcarrier spacing different from the first subcarrier spacing of the subcarrier spacings,
wherein:
a bandwidth part (BWP) corresponds to one of the subcarrier spacings,
a resource block (RB) offset associated with the BWP is identified based on a frequency density and an identifier of the UE, and
the RB offset is used to map at least one phase tracking reference signal (PTRS)“ in combination with other claim limitations as recited in independent claim 1, independent claim 26, independent claim 31, and independent claim 36.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        July 15, 2022